Name: Commission Regulation (EEC) No 1897/82 of 14 July 1982 abolishing the countervailing charge on apples originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 207/36 Official Journal of the European Communities 15. 7. 82 COMMISSION REGULATION (EEC) No 1897/82 of 14 July 1982 abolishing the countervailing charge on apples originating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of apples originating in Spain can be abolished,Having regard to the Treaty establishing the EuropeanEconomic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last HAS ADOPTED THIS REGULATION : amended by Regulation (EEC) No 1203/82 (2), and in particular the second subparagraph of Article 27 (2) Article 1 thereof, Whereas Commission Regulation (EEC) No 1763/82 Regulation (EEC) No 1763/82 is hereby repealed, of 2 July 1982 (3) introduced a countervailing charge on aoDles originating in Spain ; Article 2 Whereas for this product originating in Spain there were no prices for six consecutive working days ; This Regulation shall enter into force on 15 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p . 1 . (2) OJ No L 140, 20. 5 . 1982, p . 36 . (3) OJ No L 193, 3 . 7 . 1982, p . 33 .